 1   CARA F. BARRICK, CA Bar No. 303107
     cara.barrick@ogletree.com
 2   SHANNON R. CLAWSON, CA Bar No. 273699
     shannon.clawson@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Defendant
     HEALTH ADVANCES, LLC
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     VIANKA DUVERGLAS, an individual,            Case No. 3:20-cv-02849
12
                   Plaintiff,                    DEFENDANT HEALTH ADVANCES,
13                                               LLC’S CORPORATE DISCLOSURE
          v.                                     STATEMENT PURSUANT TO FEDERAL
14                                               RULE OF CIVIL PROCEDURE 7.1
     HEALTH ADVANCES, LLC, and DOES 1
15   through 50, inclusive,

16                 Defendants.

17

18

19
20
21

22

23

24

25

26
27

28
                                                                        Case No. 3:20-cv-02849
                                                                                 __________
               DEFENDANT HEALTH ADVANCES, LLC’S CORPORATE DISCLOSURE STATEMENT
                        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
 1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NORTHERN
 2   DISTRICT OF CALIFORNIA, AND TO PLAINTIFF VIANKA DUVERNAS AND HER
 3   ATTORNEYS OF RECORD:
 4          PLEASE TAKE NOTICE that pursuant to Rule 7.1 of the Federal Rules of Civil
 5   Procedure, the undersigned counsel of record for Defendant HEALTH ADVANCES, LLC
 6   (“Defendant”) certifies that Defendant states:
 7          The sole member of Defendant is Parexel International Corporation.
 8          No publicly held corporation owns 10% or more of the stock of Defendant.
 9

10   DATED: April 24, 2020                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
11

12

13                                                    By: /s/ Shannon R. Clawson
                                                          CARA F. BARRICK
14                                                        SHANNON R. CLAWSON
15                                                       Attorneys for Defendant
                                                         HEALTH ADVANCES, LLC
16
                                                                                       42639815.1
17

18

19

20

21

22

23

24

25

26
27

28
                                              1                         Case No. 3:20-cv-02849
                                                                                 __________
               DEFENDANT HEALTH ADVANCES, LLC’S CORPORATE DISCLOSURE STATEMENT
                        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
